DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration, new grounds of rejection are made in view of Hu (U.S Pat # 9104770).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hu (U.S Pat # 9104770).
With regards to claim 1, Packer discloses a hardware system for cascade elimination of candidates in spatial relation operations, the system comprising: 
data manager logic of the hardware system that is configured to: 

reduction manager logic of the hardware system that is configured to: 
remove at least one data point from the first set through a single side reduction ([0014] removing a point from the path polygon if the change to the area is within a threshold change. The threshold change to the area may be based on a percentage of the area affected or a total amount of the area affected); and 
form, based on removed data points, a second set of data points representing a modified version of the original geometry, the modified version having a second area that is different from the first area and also having at least one less vertex than the first number of vertices ([0014] removing a point resulting in a new path polygon with one less point and a different area). 
Packer does not disclose however Hu discloses:
perform on a geometric object an operation ([Col. 5 lines 14-22] test objects), as a portion of the cascade elimination of the candidates, which include the geometric object that is separate from the second set ([Col. 5 lines 14-22] determine the spatial relationship between one of a plurality of test objects and a query object. [Col. 4-5 lines 53-10] building an IMR-tree for a query polygon. The IMR-tree representing a second set of data points representing a modified version of the original geometry in Fig. 2a), the operation performed in relation to and based on the second set to generate a result representative of performance of the operation based on the first set ([Col. 5 lines 23-
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Packer by the query system of Hu to determine a spatial relationship between a queried geometric object and candidate geometric objects.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform topological relationship queries between a query object such as a complex polygon and a large number of text objects (Hu [Col. 1 lines 28-33]).
Claim 9 corresponds to claim 1 and is rejected accordingly.
With regards to claim 18, Packer does not disclose however Hu discloses:
wherein the original geometry is a representation of a geometry area, a geographic area, or a governmental area; and wherein the operation includes a spatial query that determines if one or more geometric objects are within a perimeter of the modified version, if one or more geometric objects are contained by the modified version, or if one or more geometric objects intersect the modified version ([Col. 5 lines 44-60] determine if the MBR of a test object is inside, outside or intersects a query object).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Packer by the query system of Hu to determine a spatial relationship between a queried geometric object and candidate geometric objects.

With regards to claim 19, Packer discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing device, perform a method, the method comprising: 
receiving a first set of data points defining an original geometry having a first area and also having a first number of vertices each of which are associated with respective ones of the first set of data points ([0012] path polygon includes a plurality of point pairs); 
removing at least one data point from the first set, through a single side inner reduction based on a first area tolerance, to form a second set of data points representing a modified version of the original geometry, the modified version having a second area that is less than the first area and also having at least one less vertex than the first number of vertices ([0014] removing a point from the path polygon if the change to the area is within a threshold change. The threshold change to the area may be based on a percentage of the area affected or a total amount of the area affected).
Packer does not disclose however Hu discloses:
performing an operation based on the second set to generate a true-positive result, for a spatial relation of a first geometric object, that is representative of performance of the operation based on the first set ([Col. 5 lines 23-42] filtering step if a test object passes or not); 

continuing performing the operation based on the re-formed second set to generate a true-negative result, for a spatial relation of a second geometric object, that is representative of performance of the operation based on the first set ([Col. 5 lines 23-42] determines a spatial relationship between the test object and the query object using the MBR for the test object and the IMR-tree for the query object and a spatial relationship between the test object itself and the IMR-tree of the query object); and 
further continuing performing the operation based on the first set, while excluding the first geometric object and the second geometric object from processing for the operation, to determine true-positive results and true-negative results for additional geometric objects ([Fig. 7 lines 29-39] filtering and MBR optimizations discard some test geometries from further consideration while the remaining test geometries require further processing).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Packer by the query system of Hu to determine a spatial relationship between a queried geometric object and candidate geometric objects.
.
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hu (U.S Pat # 9104770) and in further view of Wu (U.S Pub # 20190287299).
With regards to claim 2, Packer does not disclose however Hu discloses:
remove the data point from the first set through a second single side reduction that includes an outer-reduction ([Col. 4-5 lines 53-10] nodes on the query polygon representing outer-reductions).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Packer by the query system of Hu to determine a spatial relationship between a queried geometric object and candidate geometric objects.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform topological relationship queries between a query object such as a complex polygon and a large number of text objects (Hu [Col. 1 lines 28-33]).
	Wu discloses:
remove a data point from the first set through a first single side reduction that includes an inner-reduction ([0069] 1211 simplified regularized polygon utilizing an inner-reduction from polygon 1209).

	One of ordinary skill in the art would have been motivated to make this modification in order to reduce noisy edges of polygons.
Claim 10 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Packer does not disclose however Hu discloses:
wherein the operation comprises spatial relation processing of geometric objects in a geometric object set against the second set; and 
wherein the operation support logic is further configured to: 
mark at least one geometric object in the geometric object set as a true positive relation or a true negative relation based on the result ([Col. 5 lines 23-43] filtering step if a test object passes or not); 
remove the at least one geometric object from the geometric object set and from further spatial relation processing of the operation ([Col. 5 lines 44-60] if MBR of the test object is entirely outside or inside the query object, there is no need to consider the MBR or its descendants any further); and 
subsequently continue to perform the operation based on the first set or the second set, and on remaining geometric objects in the geometric object set ([Col. 5 lines 44-60] if there is an intersection determined, then the current MBR and child MBRs are further processed. [Fig. 7 lines 29-39] the filtering and MBR optimizations discard some test geometries from consideration. Remaining test geometries require further processing).

	One of ordinary skill in the art would have been motivated to make this modification in order to perform topological relationship queries between a query object such as a complex polygon and a large number of text objects (Hu [Col. 1 lines 28-33]).
Claim 11 corresponds to claim 3 and is rejected accordingly.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hu (U.S Pat # 9104770) and in further view of Wu (U.S Pub # 20190287299) and Jones (U.S Pub # 20090088962).
With regards to claim 4, Packer further discloses:
wherein the reduction manager logic is configured to remove the first data points and to remove the second data points according to a first area tolerance that specifies a deviation for the second area with respect to the first area ([0014] removing a point from the path polygon if the change to the area is within a threshold change. The threshold change to the area may be based on a percentage of the area affected or a total amount of the area affected).
Packer does not disclose however Hu discloses:
wherein the operation support logic is further configured to: 
mark one or more additional geometric objects in the geometric object set as true positive relations or a true negative relations ([Col. 5 lines 23-42] filtering step), and 

the reduction manager logic being further configured to: 
remove, at the time, one or more data points from the first set to re- generate the second set, as the one or more additional single side reductions, according to a second area tolerance that specifies less deviation for the second area with respect to the first area than the first area tolerance ([Col. 4-5 lines 53-10] IMR tree with multiple nodes. In Fig. 2a-2b where child nodes have a smaller area than their parent node), and 
the operation support logic being further configured to: 
further continue to perform the operation on the re-generated second set and further remaining geometric objects in the geometric object set ([Fig. 7 lines 29-39] the filtering and MBR optimizations discard some test geometries from consideration. Remaining test geometries require further processing).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Packer by the query system of Hu to determine a spatial relationship between a queried geometric object and candidate geometric objects.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform topological relationship queries between a query object such as a complex polygon and a large number of text objects (Hu [Col. 1 lines 28-33]).

determine a time for processing a next geometric object of the geometric object set at which a resource cost to perform one or more additional single side reductions is a specific percentage of an original cost of the operation as the operation progresses ([0117, 0135] cost function to determine traversal time. Those with a familiarity index like .96T would be counter 4% faster).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the geometric system of Packer, Hu and Wu by the routing system of Jones to determine the cost of traversing a route.
	One of ordinary skill in the art would have been motivated to make this modification in order to calculate a cost that may be time dependent (Jones [0115]).
	Claim 12 corresponds to claim 4 and is rejected accordingly.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hu (U.S Pat # 9104770) and in further view of Wu (U.S Pub # 20190287299) and Gray (U.S Pub # 20040148277).
With regards to claim 5, Packer does not disclose however Gray discloses:
the hardware system further comprising cost manager logic that is configured to: 
determine a cost savings of a first iteration that has been performed ([0114] determining whether the identity number of the selected base zone object or point is less than the identity number of the selected neighbor zone object or point); 
apply the cost savings to an original cost for the operation to generate a modified original cost ([0114] this part of the procedure is employed to eliminate half of the computations that would follow); 

cause the reduction manager logic to perform the second iteration at the time ([0114] accordingly, the foregoing procedure actually does only half the of creating the nearby tables); and 
the operation support logic being further configured to: 
further continue to perform the operation on the re-generated second set and remaining geometric objects in the geometric object set ([0114] process pair of objects and/or points in the database for the rest).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the geometric system of Packer, Hu and Wu by the identification system of Gray to identify nearby objects. 
	One of ordinary skill in the art would have been motivated to make this modification in order to limit the scope and search and filter objects identified to ensure an object is within a specified distance from the object being considered (Gray [0009]).
	Claim 13 corresponds to claim 5 and is rejected accordingly.
Claims 6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hu (U.S Pat # 9104770) and in further view of Virgil (US Pat # 8275800).
With regards to claim 6, Packer does not disclose however Virgil discloses:

the reduction manager logic further configured to: 
remove the data point from the third set to form a fifth set of data points representing a modified version of the first sub-polygon that has a third sub-area that overlaps with the second sub-area (Fig. 8 [Col. 5-6 lines 61-04] removed inner rings applied to the split polygons); 
the union generator logic configured to: 
form a third sub-polygon having an area that includes the second sub-area, the third sub-area, and an intermediate area as a union of the modified version of the first sub-polygon and the second sub-polygon (Fig.  8 [Col. 5-6 lines 61-04] removed inner rings applied to the split polygons); and 
the reduction manager logic further configured to: 
generate the second set to exclude ones of the or the fifth set within the third sub-area, to include other ones of the fourth set and the fifth set that are part of a perimeter of the third sub-polygon, and to include at least two new data points corresponding to intersection points of a perimeter of the first sub-polygon and a perimeter of the second sub-polygon (Fig. 9 [Col. 6 lines 17-31] removed interior rings 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the geometric system of Packer and Hu by the system of Virgil to define sub-polygons that may overlap and intersect with one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to represent spatial features containing one or more interior rings ([Col. 1 lines 15-23]).
Claims 14 and 15 correspond to claim 6 and are rejected accordingly.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hu (U.S Pat # 9104770) and in further view of Virgil (US Pat # 8275800) and Doi (U.S Pub # 20050219237).
	With regards to claim 7, Packer does not disclose however Virgil discloses:
wherein a data point of the first set has a preceding neighbor data point of the first set and a following neighbor data point of the first set in series along a perimeter of the original geometry that, with the data point, form a triangle with their respective vertices, the triangle having two sides corresponding to line segments of the perimeter and a new side corresponding to a line segment between the preceding neighbor data point and the following neighbor data point ([Col. 5 lines 5-14] a polygon without interior rings can be iteratively divided using with triangulation in which the polygon is divided into a set of triangles. Add lines from one vertex in the polygon to all other vertexes).

	One of ordinary skill in the art would have been motivated to make this modification in order to represent spatial features containing one or more interior rings ([Col. 1 lines 15-23]).
	Doi discloses:
the reduction manager logic being further configured to: 
prior to removal of the at least one data point, determine that the triangle has an area that is smaller than each other triangle associated with other data points of the first set ([0031] the smallest triangle in area); and 
remove the data point based on the area of the triangle being smaller, the new line segment becoming a portion of the perimeter (Fig. 1a [0031] triangle 1 is deleted along with the adjacent triangles from the object to form a new polygon).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the geometric system of Packer, Hu and Virgil by the polygon system of Doi to optimize computations through triangulating polygons.
	One of ordinary skill in the art would have been motivated to make this modification in order to retrieve triangles sequentially in an ascending order of size and deleting it if is within a tolerance of other triangles (Doi [0009]).
	Claim 16 corresponds to claim 7 and is rejected accordingly.

until a final area of a final modified version of the original geometry represented by the second set differs from the first area by a threshold amount ([Col. 5 lines 51-60] until the two polygons are of equal area or substantially equal area within 10% of each other)/
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the geometric system of Packer and Hu by the system of Virgil to define polygons once they sufficiently differ from before.
	One of ordinary skill in the art would have been motivated to make this modification in order to represent spatial features containing one or more interior rings ([Col. 1 lines 15-23]).
	Doi discloses:		
	prior to the operation being performed, remove one or more additional data points from the first set to generate the second set, based on areas of triangles corresponding to the one or more additional data points ([0031] removing triangles based on triangle areas);
	remove a data point from the first set to generate the second set based on proximity of the data point to another data point in the first set ([0031] remove adjacent triangles).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the geometric system of Packer, 
	One of ordinary skill in the art would have been motivated to make this modification in order to retrieve triangles sequentially in an ascending order of size and deleting it if is within a tolerance of other triangles (Doi [0009]).
	Claim 17 corresponds to claim 8 and is rejected accordingly.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hu (U.S Pat # 9104770) and in further view of Jones (U.S Pub # 20090088962).
With regards to claim 20, Packer further discloses:
removing, at the time, one or more data points from the first set, to re- generate the second set, as the one or more additional single side reductions according to an area tolerance ([0014] removing based on the area tolerance).
Packer does not disclose however Hu discloses:
according to a second area tolerance that specifies less deviation for the second area with respect to the first area than the first area tolerance; and further continuing performing the operation on the re-generated second set and remaining geometric objects in the geometric object set ([Col. 4-5 lines 53-10] IMR tree with multiple nodes. In Fig. 2a-2b where child nodes have a smaller area than their parent node).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Packer by the query system of Hu to determine a spatial relationship between a queried geometric object and candidate geometric objects.

Jones discloses:
determining a time for processing a next geometric object of the geometric object set at which a resource cost of performing one or more additional single side reductions is a specific percentage of an original cost of the operation as the operation progresses based on the first set ([0117, 0135] cost function to determine traversal time. Those with a familiarity index like .96T would be counter 4% faster).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the geometric system of Packer and Hu by the routing system of Jones to determine the cost of traversing a route.
	One of ordinary skill in the art would have been motivated to make this modification in order to calculate a cost that may be time dependent (Jones [0115]).

Conclusion
                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166